DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 06 July 2022. Claims 1-9, 11-23 and 25-30 are pending in the application; claims 1-2, 4, 7-8, 11, 13, 15-16, 18, 21-22, 25, 27 and 29-30 are amended; and claims 10 and 24 are cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,265,070 in view of Zhu (US 2021/0068123 A1) in view of Kassa et al. (US 2020/0252869 A1).
Claim 1 of the instant application differs from the patented claim in that the patented claim recites a feature of receiving a reference signal “configured for channel state information.” It is obvious to one of ordinary skill in the art to omit certain features. Further, claim 14 of the instant application defines the reference signal as “the reference signal is a channel state information reference signal”. which suggest there is no difference between the reference signals of the instant claim 1 and the patented claim.
Further, patented claim recites determination of a precoding matrix indicator associated with a reception beam of the one or more reception beams; as opposed to, a feature of transmitting a report comprising said precoding matrix identifier; however, the prior art of Zhu discloses transmitting a report comprising a precoding matrix identifier. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to transmit such reports because it allows the base station to inform user equipment with one or more Transmission Configuration Indicator (TCI) states for reception of PDCCH and/or PDSCH (Zhu: [0108]).
The patented claim does not require the following feature of the instant claim 1; however, Kassa suggests beamforming based at least in part on a Kaiser window configuration ([0031] disclosing through the Kaiser windowing function, Kaiser side lobe cancellation techniques may be applied to the RLS beam forming processes as discussed below, such that an energy efficient beam formation can be achieved; [0033]-[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the Kaiser windowing taught by Kassa to the patented claim because the motivation lies in Kassa of an energy efficient beam formation can be achieved under secrecy constraints in the presence of both total and individual power constraints ([0031]).
 Therefore, the differences between claim 1 of the instant application and the patented claim are obvious in view of the prior art of Zhu and Kassa; accordingly, an obviousness-type double patenting rejection is appropriate.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 13-23, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al (WO 2018/064348 A1) in view of Zhu (US 2021/0068123 A1) in view of Kassa et al. (US 2020/0252869 A1).

Regarding claim 1, Mondal discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a network entity, a reference signal over a set of resources ([0093] disclosing use of a beam reference signal (BRS) transmitted in time and frequency from a eNB for use in measurements to determine if one beam is better than another beam; [0103] disclosing “the eNB can send the BRS to the UE for use in a Level 1 beam scan”);
performing, after receiving the reference signal,  a first beam search procedure for the reference signal using a set of digital sector beams (Fig. 5, Level 1 codebook (Coarse); Beam directions 504, 506, 508 and 510, [0097] disclosing the Level 1 coarse codebook beam directions are used for a quick beam search using the BRS information; Fig. 6A illustrating beams created from coarse codebooks; [0099] disclosing “digital Fourier transform weights for the beams”) generated based at least in part on a number of antennas of the UE (Fig. 4C, [0088] disclosing “there four receive antennas, A1-A4. The multiple receive antennas may be used selectively to create receive beam forming. Receive beam forming may be used advantageously to increase the receive antenna gain for the direction(s) on which desired signals are received”); 
performing, after receiving the reference signal, a second beam search procedure for the reference signal using a set of digital reception beams based at least in part on a first digital sector beam, the first digital sector beam selected from the set of digital sector beams based at least in part on a result of the first beam search procedure, the set of digital reception beams comprising one or more digital reception beams at least partially covered by the first digital sector beam (Fig. 5, in which the beams associated with the level 1 codebook (coarse) correspond to the claimed digital sector beams and the beams associated with the level 2 codebook (fine) correspond to the claimed digital reception beams, [0097] disclosing a hierarchical beam search in which “A set of 8 Level-2 beams is used in some embodiments for beam refinement in directions that are spatially around the Level- 1 anchor beam (in both azimuth and elevation).”; [0098] disclosing “beam directions 504, 506, 508, 510 and is used in some embodiments for a quick beam search using the BRS information. In some embodiments, a fine codebook, here with 32 beams, the first 8 beams illustrated as beams 1-8, may be used for high resolution beam search using…the BRS information for the second level search” Fig. 6A, [0099] disclosing “FIGS. 6 A and 6B are illustrations of a set of UE beams for an unquantized Level 1 codebook for a 4x4 UE array, according to some embodiments. FIGS. 6 A and 6B illustrate example coarse codebooks for the Level- 1 beam search shown in FIG. 5”and Fig 7A, [0100] disclosing “FIGS. 7A and 7B are illustrations of a set of UE beams for a Level 2 unquantized codebook for a 4x4 UE antenna array, according to some embodiments.”; [0093] disclosing “In some embodiments, a BRS can be used for both Level 1 and Level 2 measurements in a hierarchical search to determine the best Tx-Rx beam pair”); and 
transmitting a report for the reference signal to the network entity based at least in part on the second beam search procedure, wherein the report comprises a codebook associated with a digital reception beam of the one or more digital reception beams ([0101] disclosing reporting the level 2 codebook).
Mondal does not disclose the following; however, Zhu discloses transmitting a report comprising a precoding matrix identifier. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to transmit such reports because the teaching is found in Zhu that it allows the base station to inform user equipment with one or more Transmission Configuration Indicator (TCI) states for reception of PDCCH and/or PDSCH (Zhu: [0108]).
Mondal discloses use of “tapering” to suppress sidelobes of the digital sector beams is well-known in the literature ([0099]) and while Mondal applies Tchebychev tapering to achieve said sidelobe suppression, that other types of tapering can be applied to achieve other desired results ([0100]). Kassa suggests beamforming based at least in part on a Kaiser window configuration ([0031] disclosing through the Kaiser windowing function, Kaiser side lobe cancellation techniques may be applied to the RLS beam forming processes as discussed below, such that an energy efficient beam formation can be achieved; [0033]-[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the Kaiser windowing taught by Kassa to the techniques of Mondal because Mondal discloses techniques amenable to many types of tapering (i.e. windowing) and the motivation lies in Kassa of an energy efficient beam formation can be achieved under secrecy constraints in the presence of both total and individual power constraints ([0031]).

Regarding claim 2, Kassa discloses the method of claim 1, further comprising: identifying a set of window coefficients of the Kaiser window configuration, wherein a Kaiser window for the first beam search procedure is based at least in part on the set of window coefficients ([0040]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the Kaiser windowing taught by Kassa to the techniques of Mondal because Mondal discloses techniques amenable to many types of tapering (i.e. windowing) and the motivation lies in Kassa of an energy efficient beam formation can be achieved under secrecy constraints in the presence of both total and individual power constraints ([0031]).

Regarding claim 3, Mondal in view of Kassa suggests the method of claim 2, further comprising: generating the set of digital sector beams using the number of antennas and the Kaiser window (Mondal: Fig. 4C, [0088] disclosing “there four receive antennas, A1-A4. The multiple receive antennas may be used selectively to create receive beam forming. Receive beam forming may be used advantageously to increase the receive antenna gain for the direction(s) on which desired signals are received”; [0099], [0100] disclosing use of tapering to suppress sidelobes such as Tchebychev tapering; however, other types can be used to achieved other desired results; Kassa: [0031] disclosing through the Kaiser windowing function, Kaiser side lobe cancellation techniques may be applied to the RLS beam forming processes as discussed below, such that an energy efficient beam formation can be achieved; [0033]-[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the Kaiser windowing taught by Kassa to the techniques of Mondal because Mondal discloses techniques amenable to many types of tapering (i.e. windowing) and the motivation lies in Kassa of an energy efficient beam formation can be achieved under secrecy constraints in the presence of both total and individual power constraints ([0031]).  

Regarding claim 4, Mondal further discloses the method of claim 1, further comprising: generating the set of digital sector beams for the first beam search procedure based at least in part on a set of discrete Fourier transform (DFT) beams ([0099] disclosing “digital Fourier transform weights for the beams”).  

Regarding claim 5, Zhu suggests the method of claim 1, wherein one or more neighboring digital sector beams of the set of digital sector beams cover different numbers of oversampled digital reception beams supported by the UE ([0182], [0210] a DFT beam codebook with an oversampling factor larger than one; Fig. 31, [0212]-[0213] the beamwidth of the beams in the first set approximately twice of that in the second set, and therefore the number of candidate beams in the first set one half of that in the second set (i.e., 8 in this example), to cover the same angular range).  
It would have been obvious to one of ordinary skill in the at to modify the techniques of Mondal with the teaching in Zhu because it provides flexibility in using different sets of beams with different beamwidths that could be suitable for various SNR conditions/constraints ([0212]).

Regarding claim 6, Mondal discloses the method of claim 1, wherein the set of digital sector beams comprise a summation of discrete Fourier transform (DFT) beams (Fig. 5, Level 1 Codebook (coarse), [0098] disclosing “A coarse codebook, called a Level 1 codebook, here has 4 beam directions 504, 506, 508, 510 and is used in some embodiments for a quick beam search using the BRS information”; the set of coarse beams is seen as s sum of the individual coarse beams).  

Regarding claim 7, Mondal discloses the method of claim 1, wherein performing the first beam search procedure comprises: 
measuring signal strength of the reference signal for each of the set of digital sector beams, wherein the first digital sector beam is selected based at least in part on the signal strength ([0092] “In some embodiments, the UE first searches the Level 1 beams and, having found best Level 1 beam pair, refines the search by searching the Level 2 beams for the best beam pair, but only those Level 2 beams associated with the best Level 1 beam”; [0093] “To determine that one beam is better than another, use can be made of the beam reference signal (BRS) that is transmitted from eNB side. In some embodiments the BRS is used for measurements and those measurements determine whether one beam is better than another beam.”; [0109] “where in some embodiments "best" means the beam received with the highest power, which may be indicated by the RSRP.”).  

Regarding claim 8, Mondal discloses the method of claim 7, wherein the result of the first beam search procedure is based at least in part on the signal strength ([0092] “In some embodiments, the UE first searches the Level 1 beams and, having found best Level 1 beam pair, refines the search by searching the Level 2 beams for the best beam pair, but only those Level 2 beams associated with the best Level 1 beam”; [0093] “To determine that one beam is better than another, use can be made of the beam reference signal (BRS) that is transmitted from eNB side. In some embodiments the BRS is used for measurements and those measurements determine whether one beam is better than another beam.”; [0109] “where in some embodiments "best" means the beam received with the highest power, which may be indicated by the RSRP.”).  

Regarding claim 9, Mondal in view of Zhu further suggests the method of claim 1, wherein each of the set of digital sector beams overlaps multiple oversampled digital reception beams supported by the UE (Mondal Fig. 5; Zhu: [0210] disclosing oversampled DFT  beams analogous to the hierarchical beams of Mondal in which “the two sets of beams may cover the same angular space but with different one or more beam-specific parameters such as beamwidth”).  
It would have been obvious to one of ordinary skill in the art to modify the techniques taught by Mondal with the disclosure in Zhu because the suggestion lies in Zhu of a more flexible system that can tune the search beams to cover the same or different angular spreads with varying beam patterns depending on the needs of the system ([0210] “In the former, the two sets of beams may cover the same angular space but with different one or more beam-specific parameters such as beamwidth, radiation pattern and beam pattern. In the latter, the two sets of beams may cover different areas using different number of beams but their beamwidth, radiation pattern, beam pattern, etc. are the same.”).

Regarding claim 13, Mondal further suggests the method of claim 1, wherein the report is a channel state feedback report ([0089] disclosing BRS can be a CSI-RS; [0093] “To determine that one beam is better than another, use can be made of the beam reference signal (BRS) that is transmitted from eNB side. In some embodiments the BRS is used for measurements and those measurements determine whether one beam is better than another beam.”; [0101] disclosing reporting the level 2 codebook reporting a result based on measurements of a CSI-RS as the BRS is seen as a CSI report).  

Regarding claim 14, Mondal further discloses the method of claim 1, wherein the reference signal is a channel state information reference signal ([0089] disclosing BRS can be a CSI-RS).

Regarding claims 15-23 and 27-28, the claims are directed towards an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method of claims 1-9 and 13-14. Mondal discloses such implementations (Fig. 4A, [0060]-[0077]); therefore, claims 15-23 and 27-28 are rejected on the grounds presented above for claims 1-9 and 13-14.

Regarding claim 29, the claim is directed towards an apparatus for wireless communications at a user equipment (UE), comprising a combination of means for performing the method of claim 1. Mondal discloses equivalent means (Fig. 4A, [0060]-[0077]); therefore, claim 29 is rejected on the grounds presented above for claims 1.

Regarding claim 30, the claim is directed towards a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to perform the method of claim 1. Mondal discloses such an embodiment ([0077]); therefore, claim 30 is rejected on the grounds presented above for claim 1.

Claim(s) 11-12 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al (WO 2018/064348 A1) in view of Zhu (US 2021/0068123 A1) in view of Kassa et al. (US 2020/0252869 A1), further in view of Kang et al. (US 2014/0226611 A1).

Regarding claim 11, Mondal in view of Zhu and Kassa disclose the method of claim 1 but does not disclose the following; however, Kang suggests, further comprising: 
identifying a set of codebooks associated with the precoder matrix index, wherein a codebook of the set of codebooks is selected based at least in part on the precoder matrix index in the report ([0104] “In case the UE should feedback a combined CSI for multiple CSI-RS patterns, it is efficient to select a precoding matrix, RI, and CQI from codebook B. That is, a PMI may be selected only from codebook B, thus reducing the necessary bit count further than when a PMI is selected from all the codebooks. Further, in case feedback on one CSI-RS pattern is conducted, it may be specified to choose a PMI only from codebook A, but not from all the codebooks.”).  
It would have been obvious to one of ordinary skill in the art to modify the teaching in Mondal with the disclosure of Zang because the motivation is suggested by Kang is that it reduces feedback overhead ([0104]).

Regarding claim 12, Mondal further discloses he method of claim 11, wherein the codebook comprises a set of antenna array coefficients ([0091] disclosing “A codebook is a pre-determined and finite set of beam weights. A codebook can be identified by a codebook identity. Each beam weight is a complex set of coefficients which when applied to a set of antenna elements forms a beam in the spatial domain.”).  

Regarding claims 25-26¸the claims are directed towards the apparatus which performs the method of claims 11-12; therefore, claims 25-26 are rejected on the grounds presented above for claims 11-12.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-23 and 25-30 have been considered but are moot based on the the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cao et al. (US 2020/0395683 A1); Cha et al. (US 2021/0160022 A1); Lehtinen (us 2015/0372744 A1); Cha et al. (US 2021/0160022 A1)l; Wintermantel (US 2011/0074621 A1); Cannon et al. (US 2010/0091825 A1); Gao et al. (US 2015/0334726 A1); Tang (US 2021/0051725 A1) defines beamforming as a digital signal processing technology at [0054] (e.g. beamforming is digital in nature).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461